 In ,the Matter of,NATIONALRUBBERMACHINERY COMPANYandUNITEDSTEELWORKERSOF AMERICA,` CIOCase No. 8-R-186.Decided October, 12,1945Mr. R. G. Minns,of Akron, Ohio, for the Company.Mr. James C. Quinn,of-Youngstown, Ohio, for the CIO.Mr. Ralph L. Green,of New Castle, Pa., for the UMW.Mr. Nathan Saks,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by.United Steelworkers of America, CIO,herein called the CIO, alleging that a question affecting commerce had-arisen concerning the representation of employees of National RubberMachinery Company, Columbiana, Ohio, herein called the Company,the National Labor Relations Board provided for an appropriate hear-ing upon due notice before Louis S. Belkin, Trial Examiner. Saidhearing was held at Cleveland, Ohio, on July 7-, 1945.The Company,ithe, CIO, and United Construction Workers, affiliated with the UnitedMine-Workers of America, herein called the UMW, appeared and par-ticipated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing-on the issues.The Trial Examiner's rulings made at the hearingare-free from prejudicial error and are,hereby affirmed.All partieswere afforded an opportunity to file briefs with the, Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESS OF THE COMPANYNational Rubber Machinery Company';-an Ohio corporation with its-principaloffice inAkron, Ohio, operates a plant at Columbiana, Ohio,64 N. L. R B., No.,18.86,!., ,NATIONAL RUBBER MACHINERY COMPANY87where it is,engaged principally in the manufacture of machinery-forthe rubber and plastic industries., During the year 1944, the Companypurchased for use at its, Columbiana .plant raw materials exceeding.$400,000 in value, of which at least 50 percent came from points outsidethe State of Ohio.During the, same period, it manufactured, at itsColumbiana plant products valued in excess of $1,000,000,,of whichapproximately 25 percent represented shipments to points outside theState.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II., TIIE ORGANIZATIONS INVOLVEDUnited;Steelworkers of America;afliliated,withthe Congress of 'In-dustrial Organizations,is a labor organization admitting to_member-ship employees of the Company.United ConstructionWorkers,affiliatedwith the United MineWorkers of America, is a labor organization admitting to membershipemployees of the Company.. tIII.TIIE QUESTION CONCERNING REPRESENTATIONBy letter dated May25,1945, the CIO requested recognition from theCompany as the exclusive bargaining representative of certain of itsemployees.By letter dated May 28, 1945, the Company refused, togrant such recognition until the CIO has been certified by the Boardin an appropriate unit.' rOn July 25, 1944, the Company and the UMW entered into a contract.covering, the employees involved herein, which provided,inter alia,that it "shall remain in full force and effect until the 25th day of July,1945, and then successively from year to year thereafter unless at leastthirty (30) days prior to the 25th day of July, 1945, or the 25th dayof July of any succeeding year, either party gives to the other a writtenand signed notice,of his desire of a change or termination of the agree-ment."The UMW contended at the hearing that, in the absence ofsuch notice by either contracting party, the contract is still in effect,and is a bar, to a, present determination of representatives.However,inasmuch as the CIO advised the Company of its rival claim, and alsofiled its petition,' prior to the effective automatic renewal date.of thecontract, we find, under well established principles of the Board, thatthe contract does not constitute a bar to the present proceeding.2'The petition was filed on May 24, 1945sSeeMatter of The Columbus Bolt Works Company,62 N. L. R. B. 978;Matter ofSavageArms Corporation,62 N. L. R. B 1156.. ..13 88DECISIONS 'OF NATIONAL LABOR RELATIONS BOARDA statement of a Board agent, introduced into evidence at the hear-ing, indicates that the CIO represents a substantial number of em=ployees in the unit hereinafter found appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof'Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with the agreement of the parties, that allproduction and maintenance employees of the-Company at its Co-lumbiana, Ohio, plant, excluding all pattern makers, watchmen, officeand clerical employees, and all supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effecti-My'reconmmend such action, consti-tute a unit appropriate for the purposes of collective bargainingwithin the meaning of Sectioi 9 (b) of the Act.V.TFIE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas 'arisen be resolved by an election by secret ballot among the em-ployees in the -appropriate unit who were employed dilring the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTION 'By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the'National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions'Board Rules-and-Regulations-Series 3, as amended; it is hereby_DIRECTED that, as, part of the investigation to ascertain represen-tatives for the purposes of collective bargaining with National RubberMachinery Company, Columbiana, Ohio, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction'and super=vision of the Regional Director for the Eighth Region, acting in thisiniatter as agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said'Rules and Regulations, amongthe employees 'ih the unit found' appropriate in Section' IV, above,The Field Examiner reported that the CIO submitted 136 membership cards ;,that -the'names of 135 persons appearing"on the cards were listed on the Companp's paj' roll ofJune 25, 1945,which contained the names of 192 employees in the alleged appropriateunit,and that 95 cards were dated May 1945, 2 were dated June 1945,and 38 were undated.The UMW relies on its contract as proof of its interest in the proceeding.N NATIONALRUBBER MACHINERYCOMPANY89who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not work dur-ing the said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether they desire to be represented by UnitedSteelworkers of America, affiliated with the Congress of IndustrialOrganizations, or by United Construction Workers, affiliated with theUnited Mine Workers of America, for the purposes of collective bar-gaining, or by neither.IMR. GERARD D. REILLY took no part iii, the consideration of theabove Decision and Direction of Election.